DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0319339 to Wen et al. (hereinafter “Wen”), in view of U.S. Patent Application Pub. No. 2004/0201531 to Fujimura et al. (hereinafter, “Fujimura”)

Regarding claim 1, Wen in figures 1-2, 5-6, and 8-10 discloses an antenna arrangement (communications terminal 100) comprising a printed circuit board, PCB, (circuit board 11) configured to carry a transceiver (connected to feeds 17 and 19, not shown in figures), wherein the PCB (11) is configured to be arranged within a conductive outer wall (radiator 15) thereby forming an antenna gap (sing-shape slot S) between the conductive outer wall (15) and the PCB (11). 
Wen does not explicitly discloses: “and wherein a circumference of the antenna gap is half of the wavelength of resonance frequency”.
However, in the same field of endeavor, Fujimura in figure 20 and 23 teaches an antenna arrangement comprising an antenna (antennas 6 or 42), a substrate (para. 219), configured to carry a transceiver (RF circuit 44, see para. 221), and wherein a circumference of the antenna gap (opening 30) is half of the wavelength of resonance frequency (see Para. 183 and 229)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claims 2-5, Wen in figures 1, 2 and 5 teaches an antenna arrangement comprising a feed (17 and 19) arranged to connect the transceiver (circuitry within the device connected to the feed terminals) with the conductive outer wall (15); 
where a coupling element of the feed (17/19) is realized with a conductive sheet (radiation arms 1713/1913); 
comprising the conductive wall (radiator 15); wherein the conducive outer wall is made of metal (see Para.  41).  

Regarding claim 11, Wen in view of Fujimura (Fig. 13, 20 and 23) teaches an antenna arrangement wherein the PCB (non-conductive board at the opening 45, see Para. 212) comprises a ground plane (see Para. 150 and 217).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fujimura’s ground plane with the antenna arrangement of Wen to form the claimed invention because even when the antenna element is disposed in the vicinity of a conductor such as a ground plane and is also in almost parallel fashion therewith, it is not 

Regarding claim 13, Wen in figure 5 teaches an antenna arrangement wherein a matching circuit (coupling circuit 1731) is placed in between the transceiver and the radio frequency feed (17).

Regarding claim 14, Wen in figure 6 teaches an antenna arrangement further comprising at least two grounding elements (1131 and 1111) arranged to connect the PCB (11) to the conductive outer wall (15) thereby providing at least one active area and at least one inactive area in the antenna gap (S). (See Para. 49)
Wen does not explicitly teaches “grounding springs” one of ordinary skill in the art would have substituted the grounding circuits of Wen for grounding springs and still achieve of variable adjustments to the antenna frequency according to a requirement for the antenna isolation. (See Wen Para. 49)

Regarding claim 15 and 16, Wen in paragraph 41 discloses an antenna arrangement, wherein the antenna arrangement (100) is to be enclosed within a smartwatch.

Regarding claim 17, Wen in figures 1-2, 5-6, and 8-10 discloses a method for providing an antenna arrangement (communications terminal 100), said method comprising providing a  printed circuit board, PCB, (circuit board 11) and configured to carry a transceiver (connected to 
Moreover, Fujimura in figure 20 and 23 teaches a method for providing an antenna arrangement comprising an antenna (antennas 6 or 42), a substrate (para. 219), configured to carry a transceiver (RF circuit 44, see para. 221). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Fujimura in the method for providing an antenna arrangement according to Wen to promote reduction of electronic equipment mounted with wireless communications. (Fujimura Para. 261)

Regarding claim 18, Wen in figures 1-2, 5-6, and 8-10 discloses a method for providing an antenna arrangement (communications terminal 100), said method comprising arranging a  printed circuit board, PCB, (circuit board 11) configured to carry a transceiver (connected to feeds 17 and 19, not shown in figures) and configured to be arranged within a conductive outer wall (radiator 15) thereby forming an antenna gap (sing-shape slot S) between the conductive outer wall (15) and the PCB (11). 
Moreover, Fujimura in figure 20 and 23 teaches a method for providing an antenna arrangement comprising an antenna (antennas 6 or 42), a substrate (para. 219), configured to carry a transceiver (RF circuit 44, see para. 221). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Fujimura in the method for providing an antenna arrangement according to Wen to promote reduction of electronic equipment mounted with wireless communications. (Fujimura Para. 261)

Regarding claim 19, Wen in figures 1-2, 5-6, and 8-10 discloses an antenna arrangement (communications terminal 100) comprising a printed circuit board, PCB, (circuit board 11) configured to carry a transceiver (connected to feeds 17 and 19, not shown in figures), wherein the PCB (11) is configured to be arranged within a conductive outer wall (radiator 15) thereby forming an antenna gap (sing-shape slot S) between the conductive outer wall (15) and the PCB (11), and wherein a matching circuit (coupling circuit 1731) is placed in between the transceiver and the radio frequency feed (17). 
Moreover, Fujimura in figure 20 and 23 teaches a method for providing an antenna arrangement comprising an antenna (antennas 6 or 42), a substrate (para. 219), configured to carry a transceiver (RF circuit 44, see para. 221). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Fujimura in the method for providing an antenna arrangement according to Wen to promote reduction of electronic equipment mounted with wireless communications. (Fujimura Para. 261)

Regarding claim 20, Wen in figures 1-2, 5-6, and 8-10 discloses an antenna arrangement (communications terminal 100) comprising a printed circuit board, PCB, (circuit board 11) configured to carry a transceiver (connected to feeds 17 and 19, not shown in figures), wherein the PCB (11) is configured to be arranged within a conductive outer wall (radiator 15) thereby forming an antenna gap (sing-shape slot S) between the conductive outer wall (15) and the PCB (11); and at least two grounding elements (1131 and 1111) arranged to connect the PCB (11) to the conductive outer wall (15) thereby providing at least one active area and at least one inactive area in the antenna gap (S). (See Para. 49)
Wen does not explicitly teaches “grounding springs” one of ordinary skill in the art would have substituted the grounding circuits of Wen for grounding springs and still achieve of variable adjustments to the antenna frequency according to a requirement for the antenna isolation. (See Wen Para. 49)

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Fujimura, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0316536 to Kachi et al. (hereinafter, “Kachi”).

Regarding claims 6-10, Wen and Fujimura do not explicitly disclose an antenna arrangement: wherein the antenna arrangement (100) comprises a lid (70) and wherein there is 
wherein the antenna arrangement (100) comprises a back cover (60), wherein the back cover (60) is of metal.
However, in the same field of endeavor, Kachi in figure 33 teaches an antenna arrangement wherein the antenna arrangement (clock 10) comprises a lid (dial plate 24) and wherein there is a lid gap (gap formed by waterproof packing 63) between the lid (24) and the conductive outer wall (metallic watch case body 11); wherein the lid (24) is of metal (see Para. 473); and wherein the lid (24) is a dial plate;
Further, Kachi teaches an antenna assembly wherein the antenna arrangement (10) comprises a back cover (rear cover 16), wherein the back cover (16) is of metal (Para. 66).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the metallic dial plate of Kachi in the antenna arrangement of Wen and Fujimura to form the claimed invention because it is well known that a variety of methods can be applied to methods for attaching a dial ring to a watch case or a bezel, attaching a dial plate to a watch case, fixing a rear cover to a watch case, and fixing a windshield to a watch case or a bezel, and so on by using insulating regions. (See Kachi Para. 471-472)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845